Citation Nr: 0631303	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  05-39 214	)	DATE
	)
	)


THE ISSUE

Whether an October 2005 Board of Veterans' Appeals decision 
denying a rating in excess of 60 percent for low back strain 
with degenerative disc disease and degenerative joint 
disease, L3-L4, L4-L5, was based on clear an unmistakable 
error (CUE).


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran retired from active duty in June 1984, with over 
22 years of military service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on a motion filed by the veteran in November 2005.  


FINDINGS OF FACT

1.  In a decision dated October 20, 2005, the Board denied a 
rating in excess of 60 percent for low back strain with 
degenerative disc disease and degenerative joint disease, L3-
L4, L4-L5. 

2.  The record does not establish that any of the correct 
facts, as they were known at the time, were not before the 
Board on October 20, 2005, or that the Board incorrectly 
applied statutory or regulatory provisions at that time such 
that the outcome of the claim would have been manifestly 
different but for the error. 


CONCLUSION OF LAW

The October 20, 2005, Board decision denying a rating in 
excess of 60 percent for low back strain with degenerative 
disc disease and degenerative joint disease, L3-L4, L4-L5 was 
not based on clear and unmistakable error (CUE).  38 U.S.C.A. 
§ 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, is not applicable to the instant CUE motion for the 
reason that a CUE motion is not a claim or an application for 
VA benefits and therefore duties associated with such claims 
or applications are inapplicable, including notification 
under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 20.1411(c), (d) 
(2006).  See also Livesay v. Principi, 15 Vet. App. 165 (en 
banc) (2001).

Legal Criteria

Under 38 U.S.C.A. § 7111 (West 2002), the Board has been  
granted the authority to revise its prior decisions on the  
grounds of CUE.  Motions for review of prior Board decisions  
on the grounds of CUE are adjudicated pursuant to the Board's  
Rules of Practice at 38 C.F.R. §§ 20.1400-1411 (2006).  The  
motion alleging CUE in a prior Board decision must set forth 
clearly and specifically the alleged CUE, or errors of fact 
or law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
different but for the alleged error.  38 C.F.R. § 20.1404(b) 
(2006).

The determination of whether a prior Board decision was based 
on CUE must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. § 20.1403(b)(1) 
(2006).  

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  38 
C.F.R. § 20.1403(a) (2006).  See also Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be CUE.  38 C.F.R. § 
20.1403(c) (2006).

Examples of situations that are not CUE include a new medical 
diagnosis that "corrects" an earlier diagnosis considered in 
a Board decision; the Secretary's failure to fulfill the duty 
to assist; and disagreement as to how the facts were weighed 
or evaluated.  38 C.F.R. § 20.1403(d) (2006).  CUE does not 
include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e) (2006).

The benefit-of- the- doubt rule of 38 U.S.C.A. 5107 (West 
2002) does not apply to a Board decision on a motion to 
revise a Board decision due to CUE.  38 C.F.R. § 20.1411(a) 
(2006).


Analysis

The moving party claims that there is CUE in the Board's 
October 2005 decision on two grounds.  First, he refers to 
the Board's reliance on the results of a VA examination dated 
in May 2005 where the Board noted, "the veteran reported 
three previous surgeries on his back, daily back pain, 
frequent flare-ups of pain, and self-imposed two days of 
bedrest per month, but he could continue to perform 
activities of daily living, could walk up to one mile, and 
had recently helped dig a ditch."  

The moving party claims that he has constant pain in his 
back, not frequent flare ups, self-imposed two days of 
bedrest per week, not per month, and wishes that he could 
walk a mile, and never helped dig a ditch.  A review of the 
May 2005 VA examination confirms the facts as reported by the 
Board, although the examination report referred to a 
"trench" rather than a "ditch."  The moving party has not 
identified that the facts as he alleges were before the Board 
in any form in May 2005 when it rendered its decision.  As 
such, this is nothing more than a disagreement with how the 
facts were evaluated and cannot serve as a basis for CUE.  38 
C.F.R. § 20.1403(d) (2006).  

Second, the moving party refers to the Board's statement that 
"the veteran's service connected back disorder has not 
interfered markedly with employment (i.e., beyond that 
contemplated by the assigned rating).  He has not required 
frequent periods of hospitalization . . ."  He argues that 
the VA and his previous family physician declare him 
unemployable and state that he will never work again, 
although admitting that his VA doctor will not hospitalize 
him for back pain.  The moving party has not identified how 
the Board failed to apply the facts that were in the claims 
file at the time of the October 2005 decision.  His 
disagreement is merely with how the facts were evaluated.  
Significantly, he does not point to a single piece of 
evidence in the claims file that disputes the Board's 
conclusion.  Further, to the extent that he refers to a 
report of his last doctor's visit in October 2005, this was 
not in the claims file when the Board rendered the decision 
in October 2005 and cannot therefore serve as a basis for 
CUE.  Again, the moving party's argument is nothing more than 
a disagreement with how the facts were evaluated and cannot 
serve as a basis for CUE.  38 C.F.R. § 20.1403(d) (2006).

The moving party has not established that any of the correct 
facts, as they were known at the time, were not before the 
Board in October 2005, and has not identified that, but for 
incorrect application of statutory or regulatory provisions, 
the outcome of the claim would have been manifestly 
different.  Accordingly, the Board concludes that there was 
no CUE in the prior Board decision. 


ORDER

CUE not having been shown in the Board's October 2005 
decision denying an increased rating for low back strain with 
degenerative disc disease and degenerative joint disease, L3-
L4, L4-L5, the motion for revision or reversal of that 
decision is denied. 




________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



